 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   CALVIN McGRAW, III,                   )   No. CV 14-7419 DDP (FFM)
                                           )
12                      Petitioner,        )
                                           )   JUDGMENT
13         v.                              )
                                           )
14   J. SOTO, Warden,                      )
                                           )
15                      Respondent.        )
                                           )
16
17         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Petition is dismissed with prejudice.
20
21   DATED:     

22
23
                                                     DEAN D. PREGERSON
24                                                  United States District Judge
25
26
27
28
